8 N.Y.2d 791 (1960)
Frank De Carlo, Respondent-Appellant,
v.
Elizabeth Falco et al., Respondents, and Louis Pallos et al., Appellants-Respondents.
Court of Appeals of the State of New York.
Argued April 18, 1960.
Decided April 29, 1960.
Bernard Meyerson and Thomas V. Kingham for appellants-respondents.
Benjamin Adler, Gustave G. Rosenberg and George W. Loomer for respondent-appellant.
John M. Cunneen for respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment modified by dismissing the complaint as to defendants Pallos and, as so modified, affirmed, with costs to defendants Pallos. The proof of Steve Pallos' conduct, precipitated as it was by an emergency not of his own making, was as a matter of law insufficient to create liability (see Meyer v. Whisnant, 307 N.Y. 369; Andersen v. Bee Line, 1 N Y 2d 169). No opinion.